Citation Nr: 0513120	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post lumbar spine strain with first degree spondylolisthesis 
L5, associated facet arthropathy L5-S1, and degenerative disc 
disease L4-5 and L5-S1, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) disability 
rating for diffuse thoracic spondylosis with degenerative 
disc space disease in the lower segments.  

3.  Entitlement to an increased disability rating for right 
hip tendinitis with residuals, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased disability rating for left 
hip tendinitis with residuals, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased disability rating for status 
post fracture of first and second toes, right foot, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) disability 
rating for status post fracture, second toe, left foot.

7.  Entitlement to an increased (compensable) disability 
rating for left foot strain.  

8.  Entitlement to an increased disability rating for right 
shin splints with epicondylitis, currently evaluated as 10 
percent disabling.  

9.  Entitlement to an increased disability rating for left 
shin splints with epicondylitis, currently evaluated as 10 
percent disabling.  

10.  Entitlement to an increased disability rating for 
adjustment disorder with mixed emotional features, currently 
evaluated as 30 percent disabling.  

11.  Entitlement to an increased disability rating for status 
post two episodes of renal lithiasis, currently evaluated as 
10 percent disabling.  

12.  Entitlement to service connection for a left knee 
disability.  

13.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to October 
2001. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Thereafter, the veteran's 
file was transferred to the RO in Cleveland, Ohio.  

In the January 2002 decision, the RO, in part, granted 
service connection for the following disabilities and 
assigned disability ratings as follows: (1) status post 
lumbar spine strain with first degree spondylolisthesis L5, 
associated facet arthropathy L5-S1, and degenerative disc 
disease L4-5 and L5-S1 [hereinafter "lumbar spine 
disability"] (0%); (2) diffuse thoracic spondylosis with 
degenerative disc space disease in the lower segments 
[hereinafter "thoracic spine disability"] (0%); (3) right 
hip tendinitis with residuals (10%); (4) left hip tendinitis 
with residuals (10%); (5) status post fracture of first and 
second toes, right foot [hereinafter "right foot 
disability"] (10%); (6) status post fracture, second toe, 
left foot [hereinafter "left foot disability"] (0%); (7) 
left foot strain (0%); (8) right shin splints with 
epicondylitis (10%); (9) left shin splints with epicondylitis 
(10%); (10) adjustment disorder with mixed emotional 
features; and (11) status post two episodes of renal 
lithiasis [hereinafter "kidney stones"] (10%).  The RO also 
denied service connection for (12) left knee disability and 
(13) hemorrhoids.  The veteran perfected an appeal as to the 
disability ratings assigned and the denials of service 
connection.  

In May 2003, the disability ratings for the service-connected 
lumbar spine and psychiatric disabilities were increased to 
10 percent and 30 percent, respectively.  The veteran has not 
indicated that he is satisfied with the currently assigned 
ratings.  Consequently, the issues of increased ratings for 
the lumbar spine and psychiatric disabilities remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the Cleveland  RO in May 2004.  A transcript 
of that hearing is associated with the claims folder.  

Issues not on appeal

The Board observes that the January 2002 rating decision, in 
addition to the issues listed above, granted service 
connection for tinnitus and assigned a 10 percent rating.  In 
October 2002, the veteran submitted a written statement which 
the RO construed as a notice of disagreement (NOD) with the 
disability rating assigned for tinnitus.  A statement of the 
case (SOC) regarding this issue was provided in May 2003; 
however, the veteran did not file a timely substantive 
appeal.  In fact, he specifically omitted this issue from his 
substantive appeal (VA Form 9) filed in July 2003 regarding 
other issues adjudicated in the January 2002 rating decision.  
That issue, accordingly, is not before the Board.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2004). 

In an October 2004 rating decision, the RO denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  To 
the Board's knowledge, the veteran has not disagreed with 
that rating decision, and that issue is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA]. 




FINDINGS OF FACT

1.  Under the rating criteria in effect prior to September 
26, 2003, the veteran's service-connected lumbar spine 
disability is manifested by slight limitation of motion, but 
without muscle spasm or neurological involvement.

2.  Under the rating criteria in effect prior to September 
26, 2003, the veteran's service-connected thoracic spine 
disability is not productive of demonstrated limitation of 
motion.  

3.  Under the rating criteria in effect from September 26, 
2003, the veteran's service-connected thoracolumbar spine is 
manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  

4.  The veteran's service-connected right hip tendinitis is 
manifested by complaints of pain with normal X-ray findings 
and full range of motion.  

5.  The veteran's service-connected left hip tendinitis is 
manifested by complaints of pain with normal X-ray findings 
and full range of motion.  

6.  The veteran's service-connected right foot disability is 
productive of occasional subjective complaints of pain with 
little or no objective clinical pathology on medical 
examination.  

7.  The veteran's service-connected fracture residuals, 
second toe, left foot is productive of slight impairment.  

8.  The veteran's service-connected left foot strain is 
productive of slight impairment.

9.  The veteran's service-connected right shin splints are 
productive of no more than moderate muscle impairment.  

10.  The veteran's service-connected left shin splints are 
productive of no more than moderate muscle impairment.  

11.  The veteran's service-connected psychiatric disorder is 
manifested by depressed mood, anger outbursts, irritability, 
poor impulse control, and difficulty sleeping; such 
symptomatology is productive of social and industrial 
impairment of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

12.  The veteran has had no kidney stones since 2000; there 
is no evidence of frequent colic attacks requiring him to 
undergo catheter drainage.

13.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
disabilities that are the subject of this appeal, so as to 
render impractical the application of the regular schedular 
standards.

14.  The medical evidence does not show that the veteran has 
a left knee disability.  

15.  The medical evidence does not show that the veteran has 
hemorrhoids.  


CONCLUSIONS OF LAW

1.  Under the former schedular criteria, the criteria for a 
disability rating in excess of 10 percent for the lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

2.  Under the former schedular criteria, the criteria for a 
compensable disability rating for the thoracic spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to 
September 26, 2003).  

3.  Under the current schedular criteria, the criteria for a 
disability rating in excess of 10 percent for thoracolumbar 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(effective from September 26, 2003).  

4.  The schedular criteria for a disability rating in excess 
of 10 percent for right hip tendinitis with residuals have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024, 5251, 5252, and 5253 (2004).

5.  The schedular criteria for a disability rating in excess 
of 10 percent for left hip tendinitis with residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5251, 5252, and 5253 (2004).

6.  The schedular criteria for a disability rating in excess 
of 10 percent for the right foot disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).  

7.  The schedular criteria for a compensable rating for 
fracture residuals, second toe, left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2004).  

8.  The schedular criteria for a compensable rating for left 
foot strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  

9.  The schedular criteria for a rating in excess of 10 
percent for right shin splints with epicondylitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2004).  

10.  The schedular criteria for a disability rating in excess 
of 10 percent for left shin splints with epicondylitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (2004).  

11.  The schedular criteria for a disability rating in excess 
of 30 percent for adjustment disorder with mixed emotional 
features have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2004).  

12.  The schedular criteria for a disability rating in excess 
of 10 percent for the kidney stones have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Codes 7508, 7509 (2004).

13.  The criteria for increased disability ratings for any of 
the service-connected disabilities on appeal on an extra- 
schedular basis are not met. 38 C.F.R. § 3.321(b)(1) (2004).  

14.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

15.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for eleven service-connected disabilities.  He also 
seeks entitlement to service connection for a left knee 
disability and hemorrhoids.  

In the interest of clarity, the Board will initially address 
preliminary matters common to all of the issues on appeal.  
The issues involving increased disability ratings will then 
be addressed, followed by the issues involving service 
connection.  Although all of the evidence in the claims file 
may not be specifically cited in the Board's decision, the 
Board has reviewed and considered all of the evidence in the 
claims file in reaching its conclusions.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001).


The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2003 SOC and the September 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  More significantly, 
a letter was sent to the veteran in November 2004, with a 
copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  The letter 
enumerated in detail the elements that must be established in 
order to grant increased disability ratings and service 
connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2004 VCAA letter, the RO informed the veteran that 
VA was responsible for getting  "Relevant records held by 
any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the November 8, 2004 letter, page 4.  
The letter also advised him that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id. at page 1.  The veteran was further 
advised that "We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  Id. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the November 2004 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the November 2004 letter 
informed the veteran that "If you have any evidence in your 
possession that pertains to your claim, send it to us."  See 
the November 8, 2004 letter, page 2.  

The Board therefore finds that the November 2004 letter, the 
May 2003 SOC, and the September 2004 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claims, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

The Board notes that, even though the VCAA letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  

The fact that the veteran's claims are being readjudicated 
prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  A review of the 
record reveals that the veteran was not provided notice of 
the VCAA prior to the initial adjudication of these claims 
(by rating decision in January 2002).  Although the claims 
were not readjudicated following VCAA notice compliance 
action, for reasons expressed immediately below the Board 
finds that the veteran was provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VA notice.  

In March 2005, the veteran's representative indicated that 
the claims were being submitted to the Board based on the 
evidence of record.  There is no indication from that or any 
other communication that the veteran or his representative 
believed that notice was inadequate or that they were 
deprived of any opportunity to present evidence and argument 
in support of his appeal.  Indeed, the veteran presented 
testimony very recently, at a hearing before a DRO in May 
2004.  He identified evidence which was missing from the 
record, which was subsequently obtained, to the extent 
possible.  See the May 4, 2004 hearing transcript [T.], pages 
8-9.  He and is representative indicated that they had 
nothing further to present [T. at pages 9 -10].  Based on 
this history, the Board concludes that there is no prejudice 
to the veteran in proceeding to consider the claims on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA and 
private medical records, and reports of VA examinations, 
which will be described below.  

The veteran and his representative have not identified any 
outstanding evidence.  
During the May 2004 hearing the veteran indicated that he has 
been treated at Galion Hospital.  The DRO attempted to locate 
such records; in May 2004, Galion Community Hospital 
certified that they had no records pertaining to the veteran.  
The veteran was informed of this in the September 2004 SSOC.  
See the September 7, 2004 SSOC, page 1: "no treatment 
records were found for the veteran".        

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2004).  As 
noted above, the veteran testified in support of his claims 
in May 2004.  In March 2005 the veteran's representative made 
additional argument on the veteran's behalf and indicated 
that the claims were being submitted based on the evidence of 
record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Increased Rating Claims

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2004).  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria will be discussed where 
appropriate below.





	(CONTINUED ON NEXT PAGE)

1.  Entitlement to an increased disability rating for lumbar 
spine disability, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
thoracic spine disability.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000).

Both the former and present regulations have been addressed 
at the RO level.  The RO provided the veteran with the new 
regulatory criteria in the September 2004 SSOC.  The veteran 
through his representative subsequently submitted a brief to 
the Board.  There is thus no prejudice for the Board to 
consider these claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

(i) The former schedular criteria

Lumbar spine 

The veteran's service-connected lumbar spine disability is 
evaluated as 10 percent disabling under the former diagnostic 
code for intervertebral disc syndrome (Diagnostic Code 5293).  

Under former Diagnostic Code 5293, a 10 percent evaluation 
will be assigned for mild intervertebral disc syndrome, a 20 
percent evaluation will be assigned for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation will be assigned for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent evaluation will be assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293 (prior to September 23, 2002).  

Former Diagnostic Code 5292 provided a 10 percent evaluation 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation for moderate limitation of motion, and a 
40 percent evaluation for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

Former Diagnostic Code 5295 provided a 10 percent evaluation 
for lumbosacral strain with characteristic pain on motion, a 
20 percent evaluation for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position, and a 40 
percent evaluation for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent evaluation. 
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

Thoracic spine 

The veteran's thoracic spine disability is evaluated as 
noncompensably (zero percent) disabling under former 
Diagnostic Code 5291 [limitation of motion of the dorsal 
(thoracic) spine].  

Diagnostic Code 5291 provides a maximum 10 percent rating for 
moderate and severe limitation of motion of the dorsal spine.  
Slight limitation of motion warrants a noncompensable rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to 
September 26, 2003).  



(ii) The current schedular criteria

Under the current schedular criteria, the thoracolumbar spine 
is rated as a single entity, rather than separate ratings 
being assigned for the thoracic spine and the lumbar spine.

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective from 
September 26, 2003).  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent evaluation. 
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).  

Factual background

Service medical records were negative for findings regarding 
the back.  

VA examination in September 2001 demonstrated negative 
straight leg raising bilaterally.  The veteran had full range 
of motion with no pain or spasm on movement.  X-ray of the 
thoracic spine revealed mild to moderate diffuse thoracic 
spondylosis with minimal degenerative disc space disease in 
the lower segments.  X-ray of the lumbar spine revealed first 
degree spondylolisthesis at L5 with associated facet 
arthropathy at L5-S1 and degenerative disc space disease at 
L4-L5 and L5-S1.  The diagnoses were status post lumbar spine 
strain with first degree spondylolisthesis L5, associated 
facet arthropathy L5-S1, and degenerative disc disease L4-5 
and L5-S1, and diffuse thoracic spondylosis with degenerative 
disc space disease in the lower segments.  

In a January 2002 rating decision, service connection was 
granted for lumbar spine and thoracic spine disabilities.  
Although not specifically stated in the rating decision, the 
grant of service connection appears to have been based upon 
the presence of degenerative disease within the one year 
statutory presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Each disability was evaluated as 
noncompensably disabling.    

On VA examination in March 2003, clinical evaluation of the 
back revealed normal musculature.  There was no tenderness to 
palpation and no palpable spasm.  Range of motion was 70 
degrees flexion, 20 degrees extension, and 20 degrees lateral 
flexion in both directions.  He had negative straight leg 
raising bilaterally.  Strength was 5/5 and equal in both 
lower extremities.  Deep tendon reflexes were 2+ and equal in 
both lower extremities.  There were no focal, motor or 
sensory deficits.  

In May 2003, the disability rating for the lumbar spine 
disability was increased to 10 percent, effective November 1, 
2001.    

On a temporary disability retirement list (TDRL) examination 
in November 2003, the veteran reported that his back pain had 
resolved.  VA examination in February 2004 revealed no 
tenderness of the lumbar spine.  Range of motion was 64 
degrees forward flexion, 40 degrees extension, 10 degrees 
left lateral flexion, and 20 degrees right lateral flexion.  
The diagnosis was lumbar spine strain with no residual.  

At his May 2004 hearing, the veteran testified that he had 
constant low back pain and could not pick up anything over 
10-15 pounds.  He stated that the pain radiated down his legs 
and up into his shoulders at times.  



Analysis

Assignment of diagnostic code

(i.)  Lumbar spine disability 

The veteran's service-connected lumbar spine disability is 
rated under former Diagnostic Code 5293, discussed above.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
lumbar spine disability, the Board has determined that the 
most appropriate former diagnostic code for evaluation of the 
disability is Diagnostic Code 5292 [limitation of motion, 
lumbar spine].  The veteran's service-connected lumbar spine 
disability appears to involve degenerative changes which are 
productive of pain and limitation of motion, which is 
congruent with former Diagnostic Code 5292.  Although the 
veteran testified regarding radicular pain down his back and 
up into his shoulders, neurological findings have not been 
shown on objective evaluation.  VA examinations conducted in 
September 2001, March 2003, and February 2004 did not reveal 
any neurologic deficits.  The March 2003 VA examination found 
that the veteran had 5/5 strength in the lower extremities.  
Therefore, the Board finds that a rating under former 
Diagnostic Code 5293 [intervertebral disc syndrome], which 
requires evidence of primarily neurological symptoms, is not 
appropriate.  

The veteran's lumbar spine disability might also be rated 
under Diagnostic Code 5295, lumbosacral strain, since there 
is a recent diagnosis of lumbar spine strain and there is an 
objective finding of characteristic pain on motion, which is 
consistent with lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (prior to September 26, 2003).  However, 
a review of the schedular criteria, which have been set out 
above, reveals that the veteran does not meet any of the 
criteria for the next higher rating of 20 percent under that 
code [lumbosacral strain accompanied by muscle spasm on 
extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position].

In short, given the symptomatology identified on objective 
clinical evaluation, which primarily involves limitation of 
motion and subjective complaints of pain, the Board concludes 
that Diagnostic Code 5292 is the most appropriate.

With respect to the current schedular criteria, all spine 
disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  As explained 
above, the veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Diagnostic Code 5243 is not for 
application.

Thoracic spine disability 

The veteran's service-connected thoracic spine disability is 
rated under former Diagnostic Code 5291 [limitation of 
motion, dorsal spine], discussed above.  Upon review, the 
Board has identified no more appropriate diagnostic code, and 
neither has the veteran.  Accordingly, the Board will 
continue to rate the veteran's service-connected thoracic 
spine disability under Diagnostic Code 5291.

With respect to the current schedular criteria, as noted 
above all spine disabilities are rated using the same 
criteria.  



Schedular rating

(i) The former schedular criteria

Lumbar spine disability 

When considering the disability under the criteria for 
limitation of motion, the Board notes that the September 2001 
VA examination showed that the veteran had normal range of 
motion with no pain or spasm on movement, while the most 
recent VA examinations in March 2003 and February 2004 showed 
that at worst, flexion was to 60 degrees (normal 90 degrees), 
extension was to 20 degrees (normal 30 degrees), and lateral 
bending was to 10 degrees (normal 30 degrees).  See 38 C.F.R. 
§ 4.71a, Plate V (2004).  Based on this evidence, limitation 
of motion of the veteran's lumbar spine is, in the judgment 
of the Board, most aptly described as slight.  In this 
regard, the Board notes that, except for lateral bending, 
clinical evidence reflects limitation of motion to be 2/3 of 
normal or better.  Moreover, at times there has been no 
limitation of motion identified.  Slight limitation of motion 
calls for the assignment of a 10 percent disability rating 
under former Diagnostic Code 5292.

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2003).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense".  Webster's 
New World Dictionary, Third College Edition (1988), 1262.  
"Moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  Id., 871.  Here, given 
objective findings of normal range of motion at times and 
somewhat limited motion (but 2/3 or more of normal) at 
others, the Board concludes that the limitation of motion is 
most aptly described as slight.
 
The Board also finds relevant the fact that despite the 
veteran's complaints, the objective medical evidence has 
shown no other back symptoms.  Indeed, the March 2003 VA 
revealed normal musculature with no tenderness to palpation 
or palpable spasm.  The February 2004 VA examination also 
showed no tenderness of the lumbar spine.  The diagnosis was 
lumbar spine strain with no residual.  The evidence is 
essentially negative with respect to demonstrated physical 
pathology, with the exception of slight limitation of motion, 
described above.  

Therefore, an increased evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5292.  

Thoracic spine disability 

To warrant a 10 percent rating under Diagnostic Code 5291, 
the evidence must show moderate or severe limitation of 
motion of the thoracic (dorsal) spine.  However, in this case 
there has been no demonstrated limitation of motion of the 
thoracic spine.  The September 2001 VA examination showed 
that the veteran had full range of motion while the March 
2003 and February 2004 examinations  revealed at worst only 
slight limitation of motion.  Therefore, a 10 percent rating 
under Diagnostic Code 5291 is not warranted.  

(ii) The current schedular criteria

As has been alluded to above under the old criteria separate 
disability ratings were available for all three segments of 
the spinal column (cervical, dorsal/thoracic, lumbar).  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5293 (prior to 
September 26, 2003).  However, under the new rating criteria 
the thoracic and lumbar portions of the spine are evaluated 
as one spinal segment (thoracolumbar).  As such, to evaluate 
the veteran's service-connected thoracic spine and lumbar 
spine disabilities separately under the new criteria would 
result in pyramiding, i.e., evaluating the same disability 
twice, in violation of 38 C.F.R. § 4.14 (2004). 

The current disability rating for the veteran's combined 
thoracolumbar disability is 10 percent (thoracic spine rated 
zero percent + lumbar spine disability rated 10 percent).  As 
for the possibility of a 20 percent rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be between 30 and 60 degrees.  The 
September 2001 VA examination showed that the veteran had 
full flexion of the lumbar spine while the March 2003 and 
February 2004 examinations showed that forward flexion was to 
70 degrees and 64 degrees, respectively.  These findings 
clearly reflect that forward flexion of the thoracolumbar 
spine was more than 60 degrees.  In addition, the March 2003 
and February 2004 VA examinations revealed that the combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees.  In March 2003, the combined range of motion was 
130 degrees (70 degrees flexion + 20 degrees extension + 20 
degrees right lateral flexion + 20 degrees left lateral 
flexion).  In February 2004, the combined range of motion was 
134 degrees (64 degrees flexion + 40 degrees extension + 20 
degrees right lateral flexion + 10 degrees left lateral 
flexion).  The clinical findings also did not reveal muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Therefore, no basis exists under the new criteria for the 
assignment of a rating in excess of 10 percent for the 
service-connected thoracolumbar spine disability.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from 
September 26, 3003). 
The evidence shows that forward flexion of the thoracolumbar 
spine is greater than 60 degrees but less than 85 (70 degrees 
in March 2003; 64 degrees in February 2004) and that the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but less than 235 degrees (130 
degrees in March 2003; 134 degrees in February 2004).  Given 
the above evidence, the Board finds that the veteran's 
thoracolumbar disability is appropriately rated as 10 percent 
disabling.    

In short, the disability picture portrayed by the evidence in 
this case is characterized primarily by slight limitation of 
motion of the lumbar spine and subjective complaints of low 
back pain.  Multiple VA examinations have shown only minimal 
symptomatology attributable to the thoracolumbar spine 
disability.  The most recent examination in February 2004 
indicated that the veteran had no current residuals.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbar and thoracic 
spine disabilities based on functional loss due to pain, 
weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca.  The clinical 
findings of record, however, do not reflect impairment that 
warrants the assignment of a higher disability rating.  
The September 2001 VA examination showed that the veteran had 
full range of motion of the spine, while the March 2003 and 
February 2004 VA examinations showed only slight limitation 
of motion.  There was no evidence of fatigability or 
discomfort in the lumbar or thoracic spine with repetitive 
motion.  In fact, the February 2004 examination, the most 
recent of record, indicated that the veteran had no current 
residuals pertaining to the back.  There are of record no 
clinical findings which would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40 and 4.45.  

Although the Board has taken into consideration the veteran's 
subjective reports of back pathology, it finds the objective 
medical evidence to be more credible and more probative.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Fenderson considerations

Because Fenderson v. West, 12 Vet. App. 119 (1999) applies to 
this case, the Board has considered whether a separate 
percentage evaluation can be assigned for separate periods 
based on the facts found during the appeal period.

The veteran's lumbar and thoracic spine disabilities have 
been assigned a 10 percent disability rating since November 
1, 2001, the day after he retired from military service.  Cf. 
38 C.F.R. § 3.400 (2004).  The medical evidence since service 
which refers to his back symptomatology has been consistent 
in demonstrating slight limitation of motion, with complaints 
of pain but not showing any significant functional impairment 
due to the back disabilities.  The Board's overall 
impression, based on these records, is that the service-
connected lumbar and thoracic spine disabilities have not 
changed appreciably.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.  

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.

3.  Entitlement to an increased disability rating for right 
hip tendinitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability rating for left 
hip tendinitis, currently evaluated as 10 percent disabling.  

Specific rating criteria

The veteran is currently assigned separate 10 percent ratings 
for right hip tendonitis and left hip tendinitis under 
Diagnostic Code 5024 [rating by analogy to tenosynovitis].  
See 38 C.F.R. § 4.20 (2004) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].    


The diseases under Diagnostic Codes 5013 through 5024 are to 
be rated on limitation of motion of affected parts.  
Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at Diagnostic Codes 5251, 5252, and 
5253.

Limitation of extension of the thigh to 5 degrees warrants a 
maximum 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2004).  Limitation of flexion of the thigh to 30 
degrees warrants a 20 percent rating.  When flexion is 
limited to 20 degrees, then a 30 percent rating is assigned.  
When flexion is limited to 10 degrees, then a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2004).  

Where there is limitation of abduction of the thigh, with 
motion lost beyond 10 degrees, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2004).

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2004).

Factual background

In a January 2002 rating decision, the RO granted service 
connection for right hip tendinitis and left hip tendinitis; 
each disability was evaluated as 10 percent disabling from 
November 1, 2001.  The award was based on the service medical 
records and a report of VA examination in September 2001 
which revealed full range of motion of the hips with some 
tenderness over the femoral condyle and some discomfort with 
abduction.  X-rays of the hips were normal.  

On VA examination in March 2003, the veteran reported having 
daily pain in his hip which he rated as a 4 out of 10 in 
severity.  He reported having flare-ups in which the hip pain 
got as high as 8 out of 10.  This was precipitated by 
prolonged walking and standing.  He stated that the hip 
condition effected his daily activity in that he had pain 
with walking, standing, and lifting.  Physical examination of 
the hips revealed no tenderness to palpation.  He had full 
range of motion with 100 degrees of flexion, extension to 30 
degrees, abduction to 40 degrees, adduction to 20 degrees, 
internal rotation to 40 degrees, and external rotation to 50 
degrees.  There was pain with certain movements of the hips.  
X-rays of both hips were normal.  The diagnoses were left hip 
sprain/strain and right hip sprain/strain.  

On a TDRL examination in November 2003, the veteran reported 
that his hip pain had resolved.  The diagnosis was stress 
reactions hip, now resolved.  

On VA examination in February 2004, the veteran complained of 
right hip discomfort with lifting or long-term standing.  
Physical examination revealed no pain in the thighs.  X-rays 
of both hips were negative.  The diagnosis was bilateral hip 
tendinitis with no residual.  

At his personal hearing in May 2004, the veteran denied 
receiving any treatment for his hips since service.  

Analysis

Assignment of diagnostic code

The veteran's bilateral hip disabilities are separately rated 
as 10 percent disabling under Diagnostic Code 5024 
[tenosynovitis].  As discussed above, tenosynovitis is to be 
rated based on limitation of motion of the affected joint.  
Given that the veteran's complaints include pain and 
limitation of motion, this code appears to fit.  The Board 
has identified no more appropriate diagnostic code, and 
neither has the veteran.  

Schedular rating

The current 10 percent ratings are the maximum ratings 
available based on limitation of extension of the thigh 
pursuant to Diagnostic Code 5251.  Under Diagnostic Codes 
5252 and 5253, a 20 percent rating is warranted when thigh 
flexion is limited to 30 degrees (Diagnostic Code 5252) or 
when there is limitation of abduction of the thigh, with 
motion lost beyond 10 degrees (Diagnostic Code 5253).  

In this case, the September 2001 and March 2003 VA 
examinations indicated that the veteran had full range of 
motion of both hips.  The 2003 examination specifically noted 
that flexion was to 100 degrees and abduction was to 40 
degrees.  As such, the Board concludes that a higher rating 
is not warranted under either Diagnostic Code 5252 or 5253.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claims.  The benefit sought on appeal is accordingly 
denied.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  As noted above, the 2001 
and 2003 examinations showed that the veteran had full range 
of motion of both hips.  At the time of the November 2003 
TDRL examination, the veteran reported that his hip pain had 
resolved.  Although the veteran complained of right hip 
discomfort with lifting or long-term standing on VA 
examination in February 2004, objective findings were 
negative.  The diagnosis was bilateral hip tendinitis with no 
residual.  There appears to be no evidence of hip weakness, 
fatigability and/or incoordination which would allow for the 
assignment of a higher rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Accordingly, the Board finds that 
higher disability evaluations on the basis of additional 
functional loss due to pain is not warranted in this case.

Fenderson consideration

In this case, the Board finds that at no time since the 
effective date of service connection, November 1, 2001, has 
the veteran's bilateral hip disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent.  The veteran's service-connected bilateral hip 
disability has evidently remained essentially the same; it 
has not worsened, and may have even improved based on the 
February 2004 VA examination showing no residuals.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.



5.  Entitlement to an increased disability rating for right 
foot disability, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) disability 
rating for status post fracture, second toe, left foot.

7.  Entitlement to an increased (compensable) disability 
rating for left foot strain.  

Specific rating criteria

The veteran's service-connected right foot disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5283 [by analogy to malunion or nonunion of the tarsal 
or metatarsal bones].  

The service-connected left second toe fracture residuals is 
evaluated as noncompensably disabling under Diagnostic Code 
5283.  The service-connected left foot strain is evaluated as 
noncompensably disabling under Diagnostic Code 5284 (other 
foot injuries).  

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  
A 30 percent rating is assigned for severe malunion of or 
nonunion of the tarsal or metatarsal bones.  With actual loss 
of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004).

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004).  

As note above in connection with the Board's discussion of 
the veteran's back disabilities, words such as "moderate", 
"moderately severe" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  

Factual background

Service medical records include a bone scan in October 2000 
showing stress fractures in the heads of the bilateral second 
metatarsals and the base of the right first metatarsal.  

VA examination of the feet in September 2001 revealed no sign 
of abnormal weightbearing.  The first and second toes of the 
right foot demonstrated no abnormalities on inspection or 
palpation.  There was normal range of motion with no 
crepitation or pain on movement.  Gait was normal, but the 
veteran had difficulty walking on his toes because of pain in 
his right foot.  He had marked difficulty in hopping on 
either foot, but he was able to perform repetitive squatting 
without difficulty.  X-rays of the feet were normal.  The 
diagnoses were status post first and second toes of the right 
foot with no residuals and status post left foot strain.  

In a January 2002 rating decision, service connection was 
granted for status post fracture of first and second toes of 
the right foot, evaluated as 10 percent disabling.  Service 
connection was also granted for status post fracture of the 
second toe of the left foot and status post left foot strain, 
each evaluated as noncompensably disabling.  All awards were 
effective November 1, 2001.  

VA outpatient treatment records show that in June 2002 the 
veteran was seen for continued bilateral foot pain.  Physical 
examination revealed tenderness to palpation at the right 
first and second metatarsal heads as well as at the left 
second metatarsal head.  Physical examination in January 2003 
also noted tenderness to palpation over the second metatarsal 
heads on each foot.  There was no ecchymosis, swelling, or 
erythemia and no pain with forefoot rotation.  Magnetic 
resonance imaging (MRI) scan of both feet revealed no 
significant findings.  The diagnosis was bilateral foot pain.  
The examiner indicated that she was unsure as to what may be 
causing the veteran's foot pain.  He was referred to the 
podiatry clinic for orthotics.  

On VA examination in March 2003, the veteran complained of 
constant pain in his feet.  He reported that his feet turn 
black and blue with cold and damp weather.  He reported 
swelling of the feet and pain with increased activity.  He 
rated his daily foot pain as 7 out of 10, but stated that it 
was 10 out of 10 with prolonged standing and walking.  He 
denied any foot pain at rest.  He indicated that the foot 
condition affected his daily activity in that he could not 
stand and walk for prolonged periods of time.  

Physical examination revealed that the veteran walked with a 
slow limping gait.  There was no erythema, edema, or 
tenderness to palpation noted of the feet.  There were good 
peripheral pulses and the veteran had full range of motion of 
the metatarsophalangeal joint.  The diagnosis was status post 
fracture of the right first and second toes.  

A November 2003 TDRL examination revealed tenderness of the 
first through third rays of the metatarsal heads bilaterally 
and along the plantar fascia.  The diagnosis was bilateral 
plantar fasciitis.  

VA examination in February 2004 revealed tenderness over the 
right first and fourth metatarsal phalangeal joints and the 
left second and third metatarsal phalangeal joints.  There 
was tenderness over the plantar surface bilaterally on the 
medial side.  Light touch was equal bilaterally.  Sharp touch 
showed some decrease over the left first toe.  Vibratory 
senses were equal bilaterally.  Range of motion of the right 
foot was: flexion to 5 degrees; extension to 35 degrees; 
inversion to 28 degrees; and eversion to 6 degrees.  Range of 
motion of the left foot was: flexion to 5 degrees; extension 
to 46 degrees; inversion to 30 degrees; and eversion to 8 
degrees.  MRI of the right foot showed no evidence of a 
stress fracture.  MRI of the left foot showed mild 
retrocalcaneal bursitis, no plantar fasciitis, and no stress 
fractures.  Bone scan of both feet were normal.  The 
diagnoses were fracture first and second toes of the right 
foot, healed and fracture second toe of the left foot, 
healed.  The examiner noted that although the veteran had 
subjective symptoms of foot pain, there were few objective 
physical findings and negative x-ray findings.  

At his May 2004 hearing, the veteran reported receiving 
treatment for foot pain.  He indicated that he had been given 
crutches and an air boot to minimize pain when he walked.  

A June 2004 podiatry progress note indicated that the veteran 
was seen for complaint of bilateral foot pain.  He stated 
that his heels and arches hurt with his first step in the 
morning, although he had no pain when using an elliptical 
trainer at the gym.  On examination, the heels inverted on 
toe rise but pain was in the balls of the feet and not the 
arch.  First ray range of motion was without pain or 
crepitus.  There was no pain to lateral heel compression.  
Muscle strength was +5/5.  Assessment was foot pain with some 
mild plantar fasciitis.  A podiatry report dated in September 
2004 showed that his foot pain had improved since receiving 
orthotics.  He was only having occasional pain in the balls 
of his feet rated 2-3 out of 10.  Examination revealed no 
pain in the medial calcaneal tubercles and no pain with 
lateral heel compression.  The foot pain was indicated to be 
much improved.  

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected right and 
left foot disabilities are currently rated by analogy to 
Diagnostic Code 5283 [malunion or nonunion of tarsal or 
metatarsal bones].  After careful review of the record, the 
Board concludes that this Diagnostic Code is not the most 
appropriate, given the character of the veteran's 
disabilities.  Diagnostic Code 5283 is used for rating 
malunion or nonunion of the tarsal or metatarsal bones.  
However, the medical evidence of record does not indicate 
that there is any malunion or nonunion of the bones of the 
veteran's feet.  

The Board concludes that Diagnostic Code 5284 [foot injuries, 
other] is most appropriate given the current state of the 
veteran's disability.  Diagnostic Code 5284 is a catchall 
code and is the only code under the rating schedule that will 
adequately account for the entirety of the veteran's 
symptomatology.  The veteran's service-connected left foot 
strain is already evaluated under Diagnostic Code 5284. 

The Board notes that the rating criteria under Diagnostic 
Codes 5284 and 5283 are identical.  Therefore, the same 
schedular rating will follow regardless of which of these 
Diagnostic Codes are used.  Accordingly, the Board will use 
Diagnostic Code 5284 in rating the veteran's conditions.

Mittleider concerns

The Board observes that in addition to the service-connected 
fracture residuals and left boot strain, plantar fasciitis 
has been diagnosed on at least two occasions.  
The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For the purpose of this discussion, 
the Board will ascribe all of the veteran's bilateral foot 
pathology to the service-connected disabilities.

Schedular rating

(i.)  Right foot disability 

The veteran's right foot disability is currently rated as 10 
percent disabling, which is indicative of moderate 
disability.  To obtain a 20 percent rating, his condition 
must be shown to be moderately severe.  

The veteran's disability appears to be productive mainly of 
tenderness to palpation of the metatarsal heads of the foot.  
In this regard, the Board notes that the September 2001 VA 
examination revealed no sign of abnormal weightbearing, and 
the veteran had normal range of motion with no crepitation or 
pain on movement of the foot.  X-rays of the right foot were 
normal.  Full range of motion of the foot was also shown when 
the veteran was examined by VA in March 2003.  There was no 
erythema or edema noted.  The February 2004 VA examiner 
indicated that despite the veteran's subjective complaints of 
pain, there were few objective physical findings found on 
examination and negative X-ray findings.  In September 2004, 
the veteran reported an improvement in his foot pain noting 
only occasional pain in the ball of his foot.  

In short, based on the medical evidence and the veteran's 
statements, the Board can identify no basis on which to find 
that his right foot disability has resulted in moderately 
severe impairment as required for a 20 percent disability 
rating.  
Indeed, the right foot disability appears to be productive of 
only occasional subjective complaints of pain with little or 
no objective clinical pathology on medical examination.

(i.)  Left foot disabilities

The veteran's left foot disabilities are separately rated as 
noncompensably disabling.  
For the sake of simplicity the Board will evaluate them 
together.  As described below, the foot disabilities, 
together or separately, do not warrant disability in excess 
of the currently assigned noncompensable ratings.  To obtain 
10 percent ratings, his conditions must be shown to result in 
moderate impairment.  

Clinical findings related to the veteran's left foot 
disabilities are essentially identical to the findings 
summarized above regarding the right foot.  The evidence 
reflects that left foot symptomatology is manifested 
primarily by tenderness over the left second and third 
metatarsal heads.  There was normal range of motion with no 
crepitation or pain on movement on the September 2001 VA 
examination.  X-rays of the foot were normal.  Despite the 
veteran's complaints of foot pain, physical examination by VA 
in March 2003 revealed full range of motion of the 
metatarsophalangeal joint and no tenderness to palpation of 
the foot.  

When the veteran was examined by VA in February 2004 the 
examiner stated that there were few objective physical 
findings.  MRI of the foot revealed that the previous toe 
fracture was healed.  In September 2004, the veteran reported 
that orthotics had greatly improved his foot pain.  

The Board acknowledges the veteran's report of foot pain; 
however, the objective clinical evidence does not reflect 
moderate foot impairment.  Here, the Board is faced with 
evidence of minimal symptomatology associated with the left 
foot disorders and a diagnostic code that requires moderate 
symptomatology in order to assign a compensable evaluation.  
Under these circumstances, the Board believes that 
compensable evaluations are not warranted.  See 38 C.F.R. § 
4.31 [where the schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met].

Accordingly, the Board concludes that the criteria for 10 
percent ratings for the veteran's service-connected left foot 
disorders (status post second toe fracture and left foot 
strain) are not met or approximated.  The benefits sought on 
appeal are accordingly denied.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  In this case, the 
clinical findings of record do not reflect impairment that 
warrants a higher rating.  While treatment records and VA 
examination reports reflect the veteran's complaints of pain, 
there does not appear to be any functional loss.  There is 
also no evidence of weakness, fatigability, or incoordination 
and the like.  X-rays of the feet were normal.  Indeed, the 
February 2004 VA examiner noted that there were few physical 
findings and that the veteran should be able to perform 
regular activities.  Furthermore, the veteran, himself, 
reported in September 2004 that the pain in his feet had much 
improved.  Therefore, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45.  

Fenderson consideration

In this case, the Board finds that at no time since the 
effective date of service connection, November 1, 2001, have 
the veteran's disabilities met or nearly approximated the 
criteria for a rating in excess of 10 percent.  The veteran's 
service-connected disabilities have evidently remained 
essentially the same; they have not worsened, and have even 
improved as evidenced by the September 2004 podiatry report.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.

8.  Entitlement to an increased disability rating for right 
shin splints with epicondylitis, currently evaluated as 10 
percent disabling.  

9.  Entitlement to an increased disability rating for left 
shin splints with epicondylitis, currently evaluated as 10 
percent disabling.  

Because these two increased rating claims involve similar 
disabilities and rating criteria, the Board will address them 
together.

Specific rating criteria

The veteran is currently assigned separate 10 percent ratings 
for bilateral shin splints with epicondylitis under 
Diagnostic Code 5312 [rating by analogy to injury to Muscle 
Group XII].  See 38 C.F.R. § 4.20 (2004).  

The function of Group XII muscles is dorsiflexion; extension 
of toes; and stabilization of arch.  These muscles include 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius.  The Rating Schedule 
provides a 10 percent rating where there is moderate injury 
to Muscle Group XII, a 20 percent rating where there is 
moderately severe muscle injury, and a 30 percent rating 
where there is severe muscle injury.  38 C.F.R. § 4.73 
Diagnostic Code 5312 (2004).
 




Factual background

Service medical records include an October 2000 bone scan 
showing Grade II stress fracture in the posteromedial cortex 
of the right distal one third tibia, and bilateral shin 
splints with the left being greater than the right.  

VA examination in September 2001 revealed some very modest 
tenderness over the lower tibial area with no inflammatory 
changes, bony abnormalities, or skin changes evident.  
Bilateral tibia/fibula x-rays were normal.  The diagnosis was 
bilateral shin splints with epicondylitis.  
 
In a January 2002 rating decision, service connection was 
granted for right shin splints with epicondylitis and left 
shin splints with epicondylitis, each evaluated as 10 percent 
disabling from November 1, 2001.  
 
A June 2002 VA outpatient treatment record noted some 
tenderness distally at the right anterior tibia on physical 
examination.  

On VA examination in March 2003, the veteran complained of 
constant pain in his shins rated 7 out of 10 in severity; 
however, he will have flare-ups when the pain is 10 out of 10 
precipitated by prolonged standing and walking.  The pain was 
exacerbated with increased activity.  He stated that he had 
used air casts until several months previously, when he was 
told to stop.  The shin condition effected his daily activity 
in that he could not stand for prolonged periods of time.  
Examination of the bilateral tibia/fibula area revealed no 
tenderness to palpation.  The veteran was able to stand on 
his toes and heels.  The diagnosis was stress fracture left 
tibia/fibula without current evidence on bone scan.  There 
was no specific diagnosis regarding the right tibia/fibula.  

On TDRL examination in November 2003, the veteran reported 
that his leg pain had resolved.  Examination revealed no 
ankle pain with range of motion.  They were stable to 
ligamentous testing.  Motor strength was 5/5 in the tibialis 
anterior, tibialis posterior, and gastrocnemius-soleus.  The 
diagnosis was stress reactions tibia, now resolved.  

VA examination in February 2004 indicated that the calves and 
ankles had no pain.  There were no findings of shin splints.  

At his May 2004, the veteran reported that he had only 
received medication, but no treatment, from VA for his shin 
splints.  

Analysis

Assignment of a diagnostic code 

"Shin splints" is a term referring to tenderness and pain 
with induration and swelling of pretibial muscles, following 
athletic overexertion by the untrained; it may be a mild form 
of anterior tibial compartment syndrome.  Stedman's Medical 
Dictionary 1630 (27th ed. 2000).

The RO has rated the veteran's service-connected bilateral 
shin splints under Diagnostic Code 5312 [muscle injury, 
Muscle Group XII].  This diagnostic code appears to most 
closely match the service-connected disability, which 
involves complaints of pain in the veteran's lower 
extremities.  The veteran and his representative have not 
suggested that another diagnostic code is more appropriate.

Schedular rating

Upon review of the relevant evidence of record, the Board 
finds that the clinical evidence of record does not reflect 
the symptomatology required for a 20 percent rating under 
Diagnostic Code 5312 for either leg.  That is, the veteran's 
bilateral shin splints cannot be said to result in moderately 
severe disability.  There was only some very modest 
tenderness over the lower tibial area noted on VA examination 
in September 2001.  Inflammation, bony abnormalities and skin 
changes were not shown and X-rays of both tibia/fibula areas 
were normal.  Despite the veteran's continued complaints of 
pain in his shins, the March 2003 VA examination concluded 
that there was no current evidence of stress fracture on bone 
scan.  In any event, in November 2003, he indicated that his 
leg pain had resolved.  

Under these circumstances, no basis exists for the assignment 
of a rating in excess of 10 percent for the veteran's 
bilateral shin splints.  The benefits sought on appeal are 
accordingly denied.

Fenderson consideration

In this case, the Board finds that at no time since the 
effective date of service connection, November 1, 2001, has 
the veteran's bilateral shin splints met or nearly 
approximated the criteria for a rating in excess of 10 
percent.  The veteran's service-connected bilateral shin 
splints have evidently remained essentially the same; in 
fact, the veteran reported in November 2003 that his leg pain 
had resolved.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.

10.  Entitlement to an increased disability rating for 
adjustment disorder with mixed emotional features, currently 
evaluated as 30 percent disabling.  

Specific rating criteria

The veteran's adjustment disorder with mixed emotional 
features is evaluated as 30 percent disabling under 
Diagnostic Code 9440.

Diagnostic Code 9440, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9440 (2004).



GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2004).

Factual background

On VA psychiatric examination in September 2001, the veteran 
reported a history of depression and aggression.  He 
indicated that he had been unable to do his job as a welder 
because of his orthopedic problems.  He had been started on 
Zoloft.  He stated that he had been suicidal at one point, 
about three months ago.  He stated the aggression diagnosis 
came because he had been picked on one too many times and one 
time picked up a hammer and chased someone.  He said with the 
depression he got irritable, depressed, not interested in 
anything, and had poor sleep.  He said starting the Zoloft 
and counseling had helped him.  He had been seeing a 
counselor for about three or four months.  

The veteran reported that he lived at home with his wife.  He 
was able to take care of himself and help out around the 
house.  He did some projects, mowed the grass, and watched 
television.  Went to movies and restaurants with his wife, 
and they had some neighbors who were good friends.  

Mental status examination noted that the veteran was neatly 
groomed and dressed.  He behaved normally.  Speech was normal 
in rate and tone, with good grammar and vocabulary.  He was 
spontaneous and logical.  He was not tangential.  He gave 
goal-directed answers.  There was no pressured speech, flight 
of ideas, or loose associations.  There were no 
hallucinations, delusions, paranoia, or ideas of reference.  
He was not homicidal or suicidal.  His self confidence was 
fair.  He was oriented times four and alert.  His judgment 
was good, insight fair, intelligence average, and fund of 
information good.  The diagnosis was adjustment disorder with 
mixed emotional features.  A GAF score of 70 was assigned.  

In a January 2002 rating decision, service connection was 
granted for adjustment disorder with mixed emotional 
features; a 10 percent disability rating was assigned.  

A VA outpatient treatment report dated in January 2002 noted 
that the veteran reported symptoms of depression such as 
sleep problems, decreased concentration and activity, and 
irritability.  He denied any current homicidal or suicidal 
ideations.  He reported that Zoloft was helping.  The 
diagnosis was major depression, rule out bipolar disorder.  
It was noted that the veteran's symptoms of depression 
appeared to be responding to medications.  A GAF score of 60 
was assigned.  

A report in February 2002 indicated that the veteran was 
actively seeking part-time employment.  It was noted that the 
veteran would be attending stress management group weekly 
beginning that month.  Mental status evaluation in March 2002 
noted that the veteran maintained good eye contact and was 
alert.  His speech was fluent and his affect appropriate to 
thought content.  His mood was depressed, sad, tired, and 
anxious.  His thought process was normal.  He denied 
homicidal or suicidal ideas.  He also denied hallucinations 
or delusions.  His insight was fair and his judgment was 
appropriate.  The diagnosis was chronic major depression.  
The GAF score was 60.  

The veteran underwent VA psychiatric examination in March 
2003.  Mental status evaluation showed that the veteran 
displayed good grooming and hygiene.  He was His affect was 
blunted and his mood anxious.  His speech was soft.  Process 
was logical and organized.  Content was devoid of internal 
stimulation and nondelusional.  Insight and judgment were 
good.  He was not considered a danger to himself or others.  
The diagnoses were depression and impulse control disorder.  
His GAF score was 50.  In May 2003, the disability rating was 
increased to 30 percent, effective November 1, 2001.  

A VA outpatient treatment report dated in October 2003 noted 
that on psychiatric evaluation the veteran's eye contact was 
good and his speech was logical.  His mood was depressed, but 
his affect was stable.  There was no form of thought 
disorder.  He denied homicidal or suicidal ideas.  There was 
no evidence of delusions or obsessive thoughts.  His 
perception was negative for auditory hallucinations.  Insight 
and judgment were fair.  

On VA psychiatric examination in February 2004, the veteran 
reported that his psychiatric symptoms included feeling 
depressed, anger outbursts, irritability, poor impulse 
control, and difficulty sleeping.  He denied any history of 
panic attacks.  He endorsed a lack of interest in pleasurable 
activities.  He indicated that the reason he was not 
currently working was because his wife was going to school 
and he had to take care of the children.  He identified anger 
control as making him worried to go out to work.  He reported 
that he avoided malls because he was afraid someone may 
bother him, and he may get upset and aggressive. 

Mental status examination revealed that his thought process 
was coherent and goal directed.  There were no overt 
delusions.  He denied any hallucinations.  He reportedly had 
inappropriate behavior, especially when he was outside and 
someone bothered him.  He reported having outbursts of anger.  
He denied homicidal or suicidal thoughts.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was oriented to person and place, but 
was unable to tell the date, though he remembered the month 
and year.  His memory was grossly intact.  His speech was 
non-pressured, relevant, coherent, and logical.  There was no 
evidence of any panic attacks.  He endorsed a depressed mood 
often.  He was anxious because of the interview.  Otherwise, 
his mood was stable.  He endorsed sleep problems, but stated 
that he took a nap during the day.  The diagnosis was 
adjustment disorder with depressed mood.  The GAF score was 
50.  

A VA social worker's report dated in February 2004 showed 
that the veteran reported that his depression was 2-3 out of 
10 a majority of the time.  He indicated that he still had 
some irritability, mainly due to conflicts with his mother in 
law.  He was doing more activities to get out of the house, 
which was reported to be helpful.  He was putting going to 
school on hold, as his wife had the higher earning potential, 
and he was staying home with his daughter.  He had improved 
energy and decreased depression.  

At the May 2004 hearing, the veteran testified that his 
depression was so severe that sometimes he did not want to 
get out of bed.  He stated that his relationship with his 
wife and children was strained.  

A June 2004 VA psychiatric note indicated that the veteran 
reported an improved sex life, energy, and mood.  He had some 
irritability and lost his temper at times, but had learned to 
look for the appropriate response.  He reported good 
compliance with his medications.  Mental status evaluation 
revealed that his mood was neutral and his affect stable.  
There was no form of thought disorder, evidence of delusions, 
or auditory hallucinations.  

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
Diagnostic Code 9440 [chronic adjustment disorder].  This is 
precisely congruent with the veteran's diagnosed disability.  
In addition, the Board notes that, with the exception of 
eating disorders, all mental disorders are rated under the 
same criteria in the rating schedule.  Therefore, rating 
under another diagnostic code would not produce a different 
result.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9440.

Schedular rating

A review of the medical evidence reflects that the veteran's 
primary psychiatric symptoms are depressed mood, anger 
outbursts, irritability, poor impulse control, and difficulty 
sleeping.  Multiple psychiatric evaluations conducted by VA 
during the appeals period have failed to document any 
findings of flattened affect, impaired speech, panic attacks, 
impaired memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing effective work and social relationships.  

The Board notes that the March 2003 VA examination revealed 
that the veteran's affect was blunted, however, his mood was 
stable when he was subsequently evaluated in October 2003 and 
June 2004.  VA examinations in September 2001 and February 
2004 revealed normal speech; the 2004 examination also found 
no evidence of any panic attacks and a grossly intact memory.  
The 2001 and 2003 examinations described the veteran's 
judgment as good.  

During the May 2004 hearing, the veteran testified that his 
depression was so severe that he sometimes did not want to 
get out of bed and that he had a strained relationship with 
his wife.  However, he reported an improvement in his sex 
life, energy and mood when evaluated in June 2004.  He also 
stated that he had learned to look for appropriate responses 
when he became irritated or lost his temper.  He reported 
good compliance with his medications.  There was no form of 
thought disorder, evidence of delusions, or auditory 
hallucinations.  

The Board additionally observes that the veteran's GAF scores 
have ranged from 50 to 70.  Even taking into consideration 
the lowest GAF score of 50, a preponderance of the evidence 
of record does not indicate that the assignment of a 
disability rating higher than 30 percent is warranted.  The 
veteran's current symptomatology, including depressed mood 
and chronic sleep impairment, are accounted for in the 
current 30 percent rating.  

In summary, the Board finds that the veteran's symptomatology 
does not warrant a rating in excess of 30 percent under 
Diagnostic Code 9440.  With reference to the criteria for the 
next higher 50 percent level, set out above, the veteran 
currently displays none of the symptoms that are associated 
with a 50 percent rating [flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships].  The 
Board has no reason whatsoever to doubt that the veteran is 
depressed and at times irritable.  However, such symptoms are 
contemplated in the currently assigned 30 percent rating.  

Based on the above, the Board finds that the criteria for a 
disability rating in excess of 30 percent are not met.  In 
reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the psychiatric manifestations more 
closely approximate those required for a higher rating.  For 
the reasons shown above, the Board has determined that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for adjustment disorder with mixed emotional 
features.  

Fenderson considerations

In this case, the Board finds that at no time since the 
effective date of service connection, November 1, 2001, has 
the veteran's service-connected psychiatric disorder met or 
nearly approximated the criteria for a rating in excess of 30 
percent.  There appears to have been none of the symptoms 
which would allow for the assignment of a 50 percent 
disability rating at any time during the period of time here 
under consideration.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.

11.  Entitlement to an increased disability rating for kidney 
stones, currently evaluated as 10 percent disabling.  

Specific rating criteria

The veteran is currently assigned a 10 percent disability 
rating for kidney stones under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code 7508 (2004).  Diagnostic Code 7508 
provides that nephrolithiasis may also be rated, by analogy, 
as hydronephrosis, Diagnostic Code 7509.  

Diagnostic Code 7508, the Rating Schedule for 
nephrolithiasis, indicates that kidney disorders should be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy; (2) 
drug therapy; (3) or invasive or non-invasive procedures more 
than two times per year.  However, if any of the above-stated 
requirements are met, a 30 percent disability rating is 
assigned.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2004).  

Diagnostic Code 7509, the Rating Schedule for hydronephrosis, 
assigns a 10 percent disability rating for disorders with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent disability rating 
is assigned for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent disability rating is assigned for 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Severe hydronephrosis is rated as 
renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7509 (2004).  

Factual background

In a January 2002 rating decision, service connection was 
granted for status post two episodes of listhiasis renalis, 
evaluated as 10 percent disabling.  The award was based on 
the service medical records and a September 2001 VA 
examination report.  At that time, the veteran reported 
having had two episodes of passing kidney stones.  He also 
reported having colic in the right flank area.  He denied any 
urological complaints in between these episodes.  

Private hospital reports dated from October 2003 to November 
2003 show that the veteran was evaluated for gall bladder 
disease.  The reports do not contain any findings regarding 
the kidneys.  On VA examination in February 2004, the veteran 
denied having any recurrence of kidney stones since 2000.  

At his personal hearing in May 2004, the veteran reported 
having episodes with his kidneys about every seven months or 
so.  He indicated that he had passed stones since getting out 
of the military but did not seek treatment from VA.  He 
reported being treated privately at an emergency room for his 
kidney stones.  See the May 4, 2004 hearing transcript, pages 
7-9.    

Analysis

Assignment of diagnostic code 

The Board notes that the veteran does not meet the criteria 
for direct evaluation under Diagnostic Code 7508 
[nephrolithiasis], because there is no evidence of recurrent 
stone formation requiring diet therapy or drug therapy or 
invasive or non-invasive procedures more than two times per 
year.  Accordingly, he will be rated under Diagnostic Code 
7509 [hydronephrosis].  The Board has not identified any more 
appropriate diagnostic code, and the veteran has suggested 
none.  

Schedular rating

The objective medical evidence of record shows no evidence 
that the veteran's kidney stones are manifested by frequent 
attacks of colic requiring catheter drainage.  In fact, the 
record is negative for any treatment at all for kidney stones 
in recent years.  

Although the veteran claimed at the May 2004 hearing that he 
was treated for kidney stones at a private emergency room 
seven months prior, such is not confirmed by the evidence of 
record.  The October/November 2003 private hospital reports 
show only that the veteran was evaluated for gall bladder 
disease.  They do not show any findings regarding the 
kidneys.  

The Board finds the veteran's report, made during the May 
2004 hearing, of prior treatment for kidney stones 
contradictory to the statement given just a few months 
earlier, during the February 2004 VA examination, when he 
denied any recurrence of kidney stones since 2000.  Self 
serving statements are to be expected in connection with 
claims, and such statements are not necessarily suspect.  
However, the Board may properly consider the personal 
interest a claimant has in his or her own case.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  In this case, 
there exists very powerful evidence, in the form of the 
veteran's prior contradictory statement as well as the 
negative clinical record, which causes the Board to 
disbelieve his current claim of post-service medical 
treatment for kidney stones.  

In short, there is no objective evidence of any current 
problems related to the service-connected kidney disorder.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's kidney stones, and the claim is therefore denied.

Fenderson considerations

In this case, the Board finds that at no time since the 
effective date of service connection, November 1, 2001, has 
the veteran's disability met or nearly approximated the 
criteria for a rating in excess of 10 percent.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Here, the September 2004 SSOC specifically addressed the 
matter of referral for extraschedular ratings.  Although the 
veteran has not indicated any disagreement with the RO on 
this point, the Board believes that it is appropriate to 
discuss the matter.  For the sake of brevity, the Board will 
address this matter as it relates to all eleven increased 
rating issues in a common discussion.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

The Board has been unable to identify any exceptional or 
unusual aspect of any of the eleven service-connected 
disabilities here under consideration.  There is no evidence 
that the veteran has been recently hospitalized for any of 
the service-connected disabilities that are the subject of 
this appeal.  Nor is there any evidence of an unusual 
clinical picture, such as the need for repeated surgeries.  
With respect to marked interference with employment, the 
combined disability rating attributable to the eleven 
disabilities (plus tinnitus) is 70 percent.  Significant 
interference with employment is thus reflected in the 
disability ratings that are currently assigned. 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, there is nothing in the record which indicates that 
any of the eleven service-connected disabilities which are 
the subject of this appeal presents a disability picture 
which can be described as exceptional or unusual.  Referral 
to appropriate VA officials for consideration of 
extraschedular ratings is therefore unwarranted.



Service Connection Claims

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

12.  Entitlement to service connection for a left knee 
disability.  

13. Entitlement to service connection for hemorrhoids.  

Because these two issues will be resolved in a similar 
manner, the Board will address them together.

Factual background

The veteran's service medical records are negative for 
complaints, treatment or diagnosis for a left knee 
disability.  The records do show that he was seen in July 
2000 with complaint of painful hemorrhoids.  The assessment 
was external hemorrhoids.  

On VA examination in September 2001, the veteran did not 
voice any complaints concerning a left knee disability.  His 
gait was normal and he was able to perform repetitive 
squatting without difficulty.  X-ray of the left knee was 
within normal limits.    

The veteran indicated that occasionally his hemorrhoids will 
flare up with bleeding and pain on defecation.  Objective 
findings revealed no external hemorrhoids, fissures or fecal 
leakage.  The examiner indicated that there was no pathology 
to render a diagnosis of hemorrhoids.    

A November 2003 temporary disability retired list (TDRL) 
evaluation noted that the veteran denied any pain with range 
of motion of his knees.  Clinical evaluation revealed no 
effusion in the knees.  Range of motion was 0 to 120 
bilaterally.  There was no diagnosis of any knee disability.  
There was no mention of hemorrhoids. 

On VA spine examination in February 2004, the veteran did not 
offer any complaints regarding his left knee.  Physical 
examination revealed no pain in the knees.  

At his personal hearing in May 2004, the veteran testified 
that he had not been treated for his left knee since leaving 
service but that he still had pain and swelling.  Regarding 
hemorrhoids , the veteran stated that he told VA about them 
but was told that they could not help if they were not 
inflamed.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record is negative for any left knee 
disability.  The September 2001 VA examination was normal.  
In addition, an x-ray of left knee was negative.  Subsequent 
evaluations in November 2003 and February 2004 also revealed 
no evidence of left knee disability.  When the veteran was 
examined in November 2003 he denied any pain with range of 
motion of the knee.  He similarly denied any pain in the 
knees in February 2004.  At his May 2004 personal hearing, 
the veteran acknowledged not being treated for his left knee 
since service.  

Although the veteran has reported experiencing pain and 
swelling in the left knee at times, this in and of itself 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms such as pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted].  The veteran has not submitted 
any evidence pertaining to diagnosis and treatment of a right 
knee disability.  In the absence of a diagnosed right knee 
disability, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  The veteran's claim fails on this basis alone. 

Similarly, the medical evidence of record is negative for a 
current diagnosis for hemorrhoids.  The September 2001 VA 
examination revealed no external hemorrhoids and the examiner 
concluded that there was no pathology to warrant a diagnosis.  

In the absence of competent medical evidence identifying a 
left knee disability ands hemorrhoids, service connection is 
not warranted.  The case law is well settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  In addition to the cases referred to above, see 
also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) [service connection 
is limited to cases wherein the service incident has resulted 
in a disability, and in the absence of proof of a present 
disability, there can be no valid claim].  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [ service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability].

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the two 
claimed disabilities, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, Hickson element (1) has not been met as to either 
claim.  Service connection must be denied on that basis 
alone.  

For the sake of completeness, the Board will briefly address 
the remaining two elements.  With respect to Hickson element 
(2), in-service incurrence, the Board has reviewed the 
service medical records and finds that they do not show 
treatment for or diagnosis of a left knee disability.  
Therefore, Hickson element (2) has not been met regarding 
that claim.  The Board notes, however, that they do show the 
veteran being diagnosed with external hemorrhoids in July 
2000.  Hickson element (2) has been met regarding the 
hemorrhoids claim. 

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to his left knee 
and hemorrhoids to his military service.  It is clear that in 
the absence of a current diagnosis of left knee disability 
and hemorrhoids a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In summary, in regards to the claim of service connection for 
a left knee disability, none of the Hickson elements have 
been met.  In regards to the service connection claim for 
hemorrhoids, Hickson elements (1) and (3) have not been met.  
Therefore, the service connection claims for a left knee 
disability and hemorrhoids must be denied.


ORDER

Entitlement to an increased disability rating for status post 
lumbar spine strain with first degree spondylolisthesis L5, 
associated facet arthropathy L5-S1, and degenerative disc 
disease L4-5 and L5-S1 is denied.  

Entitlement to an increased (compensable) rating for diffuse 
thoracic spondylosis with degenerative disc space disease in 
the lower segments is denied.  

Entitlement to an increased disability rating for right hip 
tendinitis with residuals is denied.  

Entitlement to an increased disability rating for left hip 
tendinitis with residuals is denied.  

Entitlement to an increased disability rating status post 
fracture of the first and second toes of the right foot is 
denied. 

Entitlement to an increased (compensable) rating for status 
post fracture of the second toe of the left foot is denied.  

Entitlement to an increased (compensable) rating for left 
foot strain is denied.  

Entitlement to an increased disability rating for right shin 
splints with epicondylitis is denied.  

Entitlement to an increased disability rating for left shin 
splints with epicondylitis is denied.  

Entitlement to an increased disability rating for adjustment 
disorder with mixed emotional features is denied.  

Entitlement to an increased disability rating for status post 
two episodes of renal lithiasis is denied. 

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for hemorrhoids is denied. 




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


